Case 6:19-cv-01110-RRS-PJH Document 19 Filed 06/01/20 Page 1 of 2 PageID #: 1563



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

 ANTHONY GODEAUX,                                 §   CA NO. 6:19-CV-0110-RRS-PJH
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §   JUDGE ROBERT R. SUMMERHAYS
                                                  §
                                                  §
 UNITED OF OMAHA LIFE                             §
 INSURANCE COMPANY,                               §
                                                  §   MAGISTRATE JUDGE PATRICK J.
                                                  §   HANNA
                Defendant.                        §


                  UNOPPOSED MOTION TO DISMISS WITH PREJUDICE

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Comes now, Plaintiff, ANTHONY GODEAUX and files this his Unopposed Motion to

 Dismiss all claims against Defendant United of Omaha Life Insurance Company, and requests this

 Court to enter the attached Order of Dismissal of Claims with prejudice. All matters and disputes

 between the parties have been resolved.

         WHEREFORE, it is prayed that this Motion be granted, that an order of dismissal, with

 prejudice, be entered on all claims filed by Plaintiff Anthony Godeaux against Defendant United of

 Omaha Life Insurance Company, and that attorneys’ fees and costs of court be taxed against the

 party incurring same.




                                                 1


 2887098v.1
Case 6:19-cv-01110-RRS-PJH Document 19 Filed 06/01/20 Page 2 of 2 PageID #: 1564



                                    Respectfully submitted,

                                    O’PRY LAW FIRM, LLC


                                           BY: _/s/ John P. Barron__________________
                                             Donovan J. O’Pry, II (#28178)
                                             John P. Barron (#33719)
                                             2014 W. Pinhood Rd., Suite 507
                                             Lafayette, Louisiana
                                             Phone: (337) 415-0007
                                             Fax: (337) 504-7766
                                             Email: donnie@oprylaw.com
                                             Email: johnny@oprylaw.com
                                           ATTORNEY-IN CHARGE FOR PLAINTIFF
                                           ANTHONY GODEAUX


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document was
 forwarded to all attorneys of record in accordance with the Federal Rules, on this 1ST day of
 June, 2020, via hand delivery, and/or regular mail, and/or certified mail, return receipted
 requested, and/or facsimile.

 Kristie E. Johnson
 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
 909 Fannin Street, Suite 3300
 Houston, TX 77010



                               _______/s/ John P. Barron_____
                                     JOHN P. BARRON




                                              2


 2887098v.1
